Leonard, Judge,
delivered the opinion of the court.
We suppose there is no doubt but that this recognizance was taken in tbe case in which it went up to tbe law commissioner’s court, and that tbe parties supposed, until they were otherwise advised, that they were bound by it. The danger is that, in tbe natural desire every court feels to administer justice according to tbe very right of tbe case, disregarding mere forms and looking alone to tbe substance of things, we may overturn principles which, although of no practical value in tbe particular case, are tbe great safeguards of right.
Tbe statute requires tbe recognizance, in a case like tbe present, to be signed by the parties and attested by tbe justice, (R. C. 1845, tit. Justices’ Courts, art. 8, sec. 8,) and these are tbe only matters prescribed, other than what is necessarily implied, that it contain sufficient words to bind the parties for tbe performance of tbe things it is intended to secure, identifying, with reasonable certainty, the case in which it is given. The legislature have prescribed a form which, if followed, (although this is not imperatively required,) will always relieve the matter from doubt. This form, it is seen, identifies the case, by reference to the parties, not only by name, but also by their relation to it, as plaintiff and defendant; but yet we do not think the recognizance would be void if the character of the parties, as plaintiff and defendant, was entirely omitted; and if this description, here given, is shown by the transcript *138which the recognizance accompanied into the law commissioner’s court, to be a mistake, a mere clerical slip, why may we not reject it as such, unless this fair presumption is met by proof of another suit, corresponding in these particulars with the recognizance. We think we may do so, and that the purposes of justice will be promoted thereby, and no legal principle violated.
Let the judgment be reversed and the cause remanded.